 Case 5:21-cv-00016-EKD Document 18 Filed 03/01/21 Page 1 of 20 Pageid#: 84




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF VIRGINIA
                             Harrisonburg Division

CONSUMER FINANCIAL PROTECTION
BUREAU; COMMONWEALTH OF
MASSACHUSETTS; THE PEOPLE OF
THE STATE OF NEW YORK, by LETITIA
JAMES, Attorney General of the State of New                        Case No. 5:21-cv-00016
York; and COMMONWEALTH OF
VIRGINIA, EX REL. MARK R. HERRING,
ATTORNEY GENERAL,

                              Plaintiffs,

v.

NEXUS SERVICES, INC.; LIBRE BY NEXUS,
INC.; MICHEAL DONOVAN; RICHARD
MOORE, and EVAN AJIN,

                              Defendants.

            DEFENDANTS’ MOTION TO DISMISS COMPLAINT FOR
                LACK OF SUBJECT-MATTER JURISDICTION

       Defendants Nexus Services, Inc., Libre by Nexus, Inc., Michael Donovan, Richard

Moore, and Evan Ajin, file this Motion requesting that this Court dismiss this case for lack

of subject matter jurisdiction for the following principal reasons, inter alia:

       1. These Defendants are not covered persons or related persons, or service

           providers, as required under the Consumer Financial Protection Act (12 U.S.C.

           5481(6)) because these Defendants are subject to regulations of state insurance

           agencies and do not engage in the busines of financial goods and services;




                                                                                    1|Page
 Case 5:21-cv-00016-EKD Document 18 Filed 03/01/21 Page 2 of 20 Pageid#: 85




       2. The Virginia Attorney General does not have jurisdiction over Nexus, under Va.

           Code § 59.1-199, inter alia, for nearly the same reasons set forth regarding the

           Consumer Federal Protection Bureau (“CFPB”); and

       3. After declaring the CFPB lacks jurisdiction over Defendants, this Court should

           decline to exercise supplemental jurisdiction over the remaining state law claims

           brought by the Attorney Generals of Massachusetts and New York. Carnegie-

           Mellon Univ. v. Cohill, 484 U.S. 343, 351, 108 S. Ct. 614, 619, 98 L. Ed. 2d 720

           (1988)

                                    INTRODUCTION

       The most salient point regarding the hyperbolic, inaccurate, and flat-out false

allegations contained in the CFPB’s Complaint is the following: absent—conspicuously so—

from the CFPB’s Complaint is the actual true fact that every time a Libre Program Participant

has testified under oath regarding allegations of consumer fraud, three different, well-

respected arbitrators (one a former judge) concluded that zero fraud took place. (See Exhs. 1,

2, 3.) Significantly, the conclusion that no fraud took place also included the consensus

amongst all three arbitrators that these Defendants did not violate the Virginia Consumer

Protection Act, because zero—with emphasis on the term zero—evidence demonstrated any

remote violation. Id.

       Specifically, one arbitrator stated that “Respondent [Libre by Nexus] did not commit

fraud in violation of Virginia law, including [sic] common law fraud and the VCPA.” (See

Ex. 1, Arbitration Award, Juan Francisco Narvaez-Molina vs. Libre by Nexus Inc., et al.) This same




                                                                                       2|Page
 Case 5:21-cv-00016-EKD Document 18 Filed 03/01/21 Page 3 of 20 Pageid#: 86




arbitrator addressed claims that match Plaintiffs’ bogus claims of assault and battery regarding

ankle bracelet monitoring, by stating:

             “As to Claimant’s claim of battery under Virginia law relating to the
             impact of a monitoring device upon him, in fact, Claimant agree in the
             contract to wear the monitoring device. Accordingly, the impact of the
             device upon Claimant’s leg did not constitute “an unwanted
             touching which is neither consented to, excused, nor justified.”
             Thus, Claimant’s wearing of the device, which he agreed to wear,
             did not constitute battery. Accordingly, Claimant’s claims are
             denied.”
Id.

       Like the first arbitrator, the second arbitrator also found no fraud, finding zero

evidence/proof of misrepresentation, while reasoning that the contract which these Plaintiffs

allege is so misleading actually “was not a misrepresentation” at all:

              “The VCPA [Virginia Consumer Protection Act], however, still
              requires proof, in misrepresentation cases,” that there actually be a
              misrepresentation (or in concealment cases that there has been
              concealment), and misrepresentations are not actionably unless the
              claimant proves “the elements of reliance and damages.” Id. (citing Va.
              Code § 59.1-204(A)). Here, there is no dispute that this was a “consumer
              transaction” subject to the VCPA. But Mr. Portillo Morales has not
              proven the misrepresentation or concealment his VCPA claims
              require…But assuming that an alleged misrepresentation or
              concealment of a party’s “true purpose” could be construed as
              misrepresenting its benefits, this contract was not a
              misrepresentation.”
(Compare Ex. 2, Arbitration Award, Carlos Roberto Portillo Morales v. Libre by Nexus Inc., et al,
with Ex. 6, Complaint at issue in all three arbitrations, claiming violation of the Virginia
Consumer Protection Act, Common Law Fraud, Virginia Construction Fraud, and Battery in
a 210-paragraphed complaint.)

       Turning the focus back to other theories alleged under the VCPA by the plaintiff, this

second arbitrator considered three principle allegations made by the plaintiff: “(1) they [Libre


                                                                                       3|Page
 Case 5:21-cv-00016-EKD Document 18 Filed 03/01/21 Page 4 of 20 Pageid#: 87




by Nexus] did not provide Mr. Portillo Morales the contract in advance of his release; (2)

presented the contract as something Mr. Portillo Morales was obligation to accept (because

Ms. Quintanilla-Jimenez had already signed it) and; (3) created the impression that he was

not free to do what he pleased that reinforced the view that he had no choice but to sign.”

Id. Upon careful consideration of the evidence, including the alleged victims’ testimony about

the events at issue, this second arbitrator concluded “none of these events constituted

“deception, fraud, false pretense, false promise, or misrepresentation…Not provided the

contract to Mr. Portillo Morales while he was in ICE detention does not meet any of these

descriptions…He was not deceived. And there is no evidence that Ms. Quintanilla-

Jimenez was either.” Id.

          Pausing here, and significantly, this second arbitrator’s conclusions and findings also

directly contradict numerous vague and conclusory allegations made by the CFPB in this case,

such as the false allegation that Nexus pretended to be the government, and the false allegation

that Nexus allegedly threatened to send Program Participants back to jail if they did not pay.

(See Compl., ¶¶ 35, 40, 55-60.) In that vein, while noting that many of plaintiff’s “fraud”

allegations did not constitute deceit, but merely constituted facts—this second arbitrator

stated:

                “I fully credit Mr. Portillo Morales’ testimony that he was afraid that
                eventually he was be sent to immigration and would lose the $2,590 he
                had already paid and reject Libre’s assertion that this all “must have
                seemed like an attractive proposition to” him. Post-Hearing Br. at 2…But
                (sadly) this was fact, not deceit…. There is no evidence that Libre
                claimed to be the government. (The contract, Ex. C-6 § 1.2, says it is
                not). Nor did it threaten to turn him in to the Government. And it is
                not false to say that if he did not sign the contract, Libre would expect
                to contact its lawyers, or deceptive to leave him with the impression that,

                                                                                        4|Page
 Case 5:21-cv-00016-EKD Document 18 Filed 03/01/21 Page 5 of 20 Pageid#: 88




                if he refused to sign, he faced the possibility of “eventually” being
                returned to detention and losing his $2,590. He dId. Libre’s conduct and
                approach can be criticized in many ways. But it was the actual
                circumstances, not deception, fraud or falsity about them, that
                placed Mr. Portillo Morales in this situation.” Id.
Ultimately, all allegations were dismissed because as this second arbitrator reasoned: if the

plaintiff failed to establish violations under the “more lenient standards” of the Virginia

Consumer Protection Act, allegations under Common law fraud, constructive fraud, and

battery must fail too:

                “Common Law Fraud, Constructive Fraud and Battery. As these
                circumstances do not make out a violation of the more lenient
                standards of the VCPA, they also do not meet the stricter standards
                for common law or constructive fraud. In addition, as Mr. Portillo
                Morales notes, “consent is generally a defense to a claim of battery,” and
                he has not proven the consent was fraudulently induced. Also, as Mr.
                Portillo Morales did not prove his claim against the entity Respondents
                (Libre by Nexus Inc. and Nexus Services Inc.), he has not proved his
                claim against the individual Respondents, Michael P. Donovan and
                Richard E. Moore, whose personal involvement in the events were not
                the subject of any evidence.” Id.

         That established, as if two arbitrators rejecting allegations of consumer fraud was not

enough to deter well-respected lawyers (with the law firm Hughes Hubbard and Reed LLP

and the Legal Aid Justice Center) from continuing to go forward with bogus claims, a third

arbitrator drove home the point that Defendants did not commit consumer fraud, or any fraud

whatsoever. This third arbitrator stated, “Claimant has failed to prove by a preponderance of

evidence that he is entitled to recovery on his claims under the CVPA, on his claim for battery,

or on his claim that the Contract is unconscionable. Claimant has not suffered damages on

his claims.” (Ex. 3, Arbitration Award re Edwin Geovany, Alvarenga Serrano v. Libre by Nexus

Inc., et al.)

                                                                                       5|Page
 Case 5:21-cv-00016-EKD Document 18 Filed 03/01/21 Page 6 of 20 Pageid#: 89




       In sum, the above resounding losses with respect to false allegations of fraud

(consumer or otherwise) means that every time a so-called victim (who the CFPB and other

Plaintiffs purport to represent) actually testified under oath to present evidence through an

extremely reputable lawyer and “activist organization”—the Defendants in this case, prevailed.

That fact leaves little wonder to the following point: the CFPB and these Attorney Generals

never, not one-time, in their Complaint, (1) name one person; (2) provide an actual quote of

an alleged misrepresentation; or (3) otherwise provide this Court with the specificity required

to allege claims that sound in fraud. These Defendants will address that issue in a separate

motion. (See e.g., Consumer Fin. Prot. Bureau v. Prime Mktg. Holdings, LLC, No.

CV1607111BROJEMX, 2016 WL 10516097, at *6 (C.D. Cal. Nov. 15, 2016) (holding CFPB

must comply with 9(b) for claims that allege defendant participated in a unified course of

fraudulent conduct, such as allegations of purposeful deception and claims of intentional

misrepresentations.)

       A. CFPB has no jurisdiction because in a four-year desperate fit of throwing
          everything imaginable at Defendants, these Attorney Generals have
          provided proof positive that the CFPB has no subject-matter jurisdiction in
          this case
       This Court should note that each attorney general in this case has been so-called

investigating consumer fraud against these Defendants for over two years. Having no case at

all, during that same time period, each one of these Defendants coordinated with their

respective Departments of Insurance, whose respective Directors have argued that these

Defendants are subject to the regulation of their respective Insurance Agency. Each of these

agencies, both the Virginia Bureau of Insurance and the California Department of Insurance,

have taken a dogged stance, insisting that these Defendants are supposedly engaged in the

                                                                                     6|Page
 Case 5:21-cv-00016-EKD Document 18 Filed 03/01/21 Page 7 of 20 Pageid#: 90




business of insurance. That is relevant to the fact that the CFPB knows full well that it can

only bring a lawsuit under the CFPA against a “covered person,” and excluded from its

jurisdiction of covered persons are person engaged in “the business of insurance.” See 12

U.S.C. § 5481(15)(C); see also 12 U.S.C. § 5517.

       In fact, the CFPB’s regulations expressly state that “the Bureau shall have no authority

to exercise any power to enforce this Title with respect to a person regulated by a State

insurance regulator,” and the phrase a person regulated by a state insurance regulator is defined

as “any person that is engaged in the business of insurance and subject to regulation by any

State insurance regulator, but only to the extent that such person acts in such capacity.”

       Here, and trust to this Court, every Plaintiff knows that both the California Department

of Insurance and the Virginia Bureau of Insurance have subjected these Defendants to their

respective regulatory power, as evidenced by the attached regulatory agreements that have

forced Nexus to modify its business practices to comply with insurance regulations.

Specifically, the California Department of Insurance, while subjecting and maintaining its

insurance-regulatory power over these Defendants, states “the Commissioner retains

jurisdiction to ensure that Respondent complies with the terms of this Stipulation and Waiver

for a period of thirty-six (36) months. Nothing contained in this Stipulation and Waiver shall

prevent the Department from taking action at any time to enforce this Stipulation and

Waiver…” (See Ex. 4, Agreement with the California Department of Insurance.) Relevantly,

the Virginia Bureau of Investigation, while also subjecting and maintaining its insurance-

regulatory power over these Defendants, states that “[b]ased on its investigation, the Bureau

alleges that since approximately 2014, Defendants and their employees, while unlicensed by


                                                                                      7|Page
 Case 5:21-cv-00016-EKD Document 18 Filed 03/01/21 Page 8 of 20 Pageid#: 91




the Bureau to transact the business of insurance, acted as insurance agents in soliciting,

negotiating, and selling through Libre surety insurance in the form of immigration surety

bonds.” (See Ex. 5, Agreement with the Virginia Bureau of Insurance.)

           The attached agreements leave no doubt that both the Virginia Bureau of Insurance

and California Department of Insurance have subjected these Defendants to their respective

regulatory powers because, according to them , these Defendants are “transacting the

business of insurance.” (See Ex. 5.) The CFPB will have to explain this jurisdictional-based

omission, and many others, at the hearing on this matter.

                                GENERAL LEGAL STANDARD

           Motions to dismiss for lack of subject matter jurisdiction under Rule 12(b)(1) raise “the

fundamental question of whether a court has jurisdiction to adjudicate the matter before it.”

S.C. Elec. & Gas Co. v. Randall, 331 F. Supp. 3d 485, 491 (D.S.C. 2018). There is no

presumption of jurisdiction and the court regards “the pleadings’ allegations as mere evidence

on the issue and may consider evidence outside the pleadings without converting the

proceeding to one for summary judgment.” Id. The moving party prevails if the material

jurisdictional facts are not in dispute and the moving party is entitled to prevail as a matter of

law. Id.

                      ARGUMENT AND CITATION TO AUTHORITY
           Section I argues that the CFPB does not have jurisdiction over these Defendants

because the CFB does not have jurisdiction over persons subjected to regulation by any state

insurance agency. 12 U.S.C. §§ 5481(6)(B), 5517. Section II argues that the CFPB does not

have jurisdiction because these Defendants do not offer or provide a financial good or service.


                                                                                         8|Page
 Case 5:21-cv-00016-EKD Document 18 Filed 03/01/21 Page 9 of 20 Pageid#: 92




12 U.S.C. §§ 5531(a) 549l(a). After establishing that the CFPB has no jurisdiction over the

Defendant companies, Section III will show that the CFPB consequently has no jurisdiction

over Michael Donovan, Richard Moore, and Evan Ajin, as individually named Defendants. 12

U.S.C. § 5481(25)(C)(i)-(ii). From that point, the remaining sections argue that the Virginia

Attorney General state law claims under the Virginia Consumer Protection Act, inter alia, must

be dismissed for similar reasons given with respect to the CFPB. The Defendants then request

that this Court refuse to exercise its supplemental jurisdiction over the remaining claims

brought by the Attorney Generals of New York and Massachusetts. Va. Code § 59.1-199;

Cohill, 484 U.S. at 351, 108 S. Ct. at 619; see also 28 U.S.C.A. § 1367 (stating, “[t]he district

court may decline to exercise supplemental jurisdiction over a claim under subsection(a)

if…the district court has dismissed all claims over which it has original jurisdiction….”)

   I.      Nexus is Exempt from CFPB Regulation by 12 U.S.C. § 5481(6)(B) and 12
           U.S.C. § 5517

   Foremost, this Complaint is a bold attempt by the CFPB to broadly expand its already

nearly unfettered authority. There are hundreds of organizations across the country that do

fall within the CFPB's broad authority. These Defendants, however, are simply not included

in that authority.

        A. Legal Standard

        By law, the CFPB is authorized “to take any action … to prevent a covered person or

service provider” from committing unfair, deceptive, or abusive acts or practices. 12 U.S.C.

§ 5531(a). Unfortunately, the CFPB, in their zeal to loudly proclaim their false and

inflammatory allegations, has filed this action in haste. The CFPB lacks the authority to even


                                                                                      9|Page
Case 5:21-cv-00016-EKD Document 18 Filed 03/01/21 Page 10 of 20 Pageid#: 93




bring the subject action because neither Nexus Services, Inc. nor Libre by Nexus, Inc. are

covered persons under the CFPB’s own regulations. The CFPA, from which the CFPB derives

its regulatory authority, defines a covered person as “(A) any person that engages in offering

or providing a consumer financial product or service….” 12 U.S.C. § 5481(6). The CFPA goes

on to state “the term financial product or service does not include—(i) the business of

insurance.” 12 U.S.C. § 5481(15)(C). The CFPA further defines the business of insurance as

“the writing of insurance or the reinsuring of risks by an insurer, including all acts necessary

to such writing or reinsuring and the activities relating to the writing of insurance or the

reinsuring of risks conducted by persons who act as, or are, officers, directors, agents, or

employees of insurers or who are other persons authorized to act on behalf of such persons.”

12 U.S.C. § 5481(3).

       Congress, making the limitation on the CFPB’s authority perfectly, and unmistakably

clear, did not rely solely on § 5481(15)(C)’s exclusion of persons engaged in the activities

related to the writing of insurances regarding the definition of covered persons. Instead,

Congress wrote into the CFPA § 5517, entitled Limitations on authorities of the Bureau.

12 U.S.C. § 5517. Significantly, § 5517 specifically states that “the Bureau shall have no

authority to exercise any power to enforce this title with respect to a person regulated by a

State insurance regulator.” 12 U.S.C. § 5517(f)(1). Relevantly, the CFPA defines a person

regulated by a State insurance regulator as “any person that is engaged in the business of

insurance and subject to regulation by any State insurance regulator, but only to the extent

that such a person acts in such capacity.” 12 U.S.C. § 5481(22).




                                                                                    10 | P a g e
Case 5:21-cv-00016-EKD Document 18 Filed 03/01/21 Page 11 of 20 Pageid#: 94




        B. Subjecting Nexus to regulation by the Virginia and California State
           Insurance Agencies demonstrates unequivocally that Nexus is exempt from
           CFPB Regulation

        Under the plain language of the CFPA, Nexus Services, Inc. and Libre by Nexus, Inc.

(collectively “Nexus”) is exempt from CFPB regulation. While Nexus vehemently denied, and

still denies, that it is a business of insurance, or that it is subject to any State insurance regulator,

Nexus has been hauled before the Bureau of Insurance in Virginia and Department of

Insurance in California, being accused by both of transacting the business of insurance without

proper authority conferred on them by each states’ respective Insurance Agency. (Exhs. 4, 5.)

In doing so, these Department of Insurance have undoubtedly subjected Nexus to their

jurisdiction, and to this day, both Department of Insurances are actually, in fact, regulating

these Defendants, by maintaining jurisdiction over Nexus for enforcement purposes. Id.

        Indeed, these Department of Insurances have demanded that Nexus adjust its business

model in order to comply with respective insurance laws. Id. Consequently, under the plain

language of the CFPA, Nexus is not a covered person subject to CFPB regulation and thus

the CFPB’s authority is limited to exclude any ability to regulate these Defendants. 12 U.S.C.

§§ 5481(3)(B), 5517(f)(1).

        Further, the CFPB is not entitled to any Chevron deference to any alternative

interpretation as the statute in question is simply unambiguous. See Dickenson-Russell Coal Co.,

LLC v. Sec'y of Labor, 747 F.3d 251, 256 (4th Cir. 2014) (ruling on Auer deference under the

same standard to grant the CFPB such deference in the face of such an unambiguous statute

“would permit the agency, under the guise of interpreting a [statute], to create de facto a new

[statute].” Id. (citing Chase Bank USA, N.A. v. McCoy, 562 U.S. 195, 211, 131 S. Ct. 871, 882,


                                                                                            11 | P a g e
Case 5:21-cv-00016-EKD Document 18 Filed 03/01/21 Page 12 of 20 Pageid#: 95




178 L. Ed. 2d 716 (2011)). Consequently, this Court lacks subject matter jurisdiction over the

CFPB claims and the Complaint should be dismissed in its entirety.

   II.      Nexus is not a covered person because it does not offer or provide a financial
            good or service
         Even if Nexus were not excluded from the definition of covered person, and even if

the CFPA did not expressly deny the CFPB the authority to regulate Nexus, as it is currently

subject to a State insurance regulator, the CFPB still lacks jurisdiction over these Defendants.

         A. Legal Standard

         The CFPB is tasked with regulating the offering and provision of "consumer financial

products or services" under the federal consumer financial laws. 12 U.S.C. § 549l(a). The CFPB

has authority to prevent a covered person or service provider from committing or engaging in

an unfair, deceptive, or abusive act or practice under Federal law in connection with any

transaction with a consumer for a "consumer financial product or service," or the offering of

a consumer financial product or service. 12 U.S.C. § 5531(a).

         In fact, "Covered person" means:

                  (A)    any person that engages in offering or
                         providing a consumer financial product or
                         service; and

                  (B)    any affiliate of a person described in
                         subparagraph (A) if such affiliate acts as a service
                         provider to such person.

12 U.S.C. § 5481(6). Importantly, the definition of a covered person under 12 U.S.C. § 5481(6)

incorporates the defined term "consumer financial product or service." This term, in pertinent

part, is defined by a laundry list of financial products or services, with the condition that such


                                                                                      12 | P a g e
Case 5:21-cv-00016-EKD Document 18 Filed 03/01/21 Page 13 of 20 Pageid#: 96




products or services must be offered or provided for use by consumers primarily for personal,

family, or household purposes. 12 U.S.C. § 5481(15).

       A “covered person,” however, does not include “a person who is a merchant, retailer,

or seller of any nonfinancial good or service”; therefore, a person who is a merchant, retailer,

or seller of any nonfinancial good or service is expressly excluded from CFPB jurisdiction and

thus the CFPB is prohibited from “exercising rulemaking, supervisory, enforcement or other

authority over said persons. 12 U.S.C. § 5517(a)(1)." Consequently, in addition to being

regulated by a State insurance regulator, these Defendants are not “covered person[s]” because

the goods and services at issue are nonfinancial goods and services. Id.

       B. The CFPB has engaged in an audacious jurisdictional grab as
          evidenced by its attempt to regulate person who deal solely in non-
          financial goods and services, which are exempt from CFPB
          jurisdiction.

       No matter how much the CFPB distorts the facts in its Complaint, those facts will

always unambiguously demonstrate that Nexus deals only with non-financial goods and

services. 12 U.S.C. § 5517(a)(1). Nexus is not a bank, nor does it lend money, and certainly

Nexus is not a "financial company." Nexus does not offer or sell consumer financial products.

Nexus does not extend nor offer credit to Program Participants of any kind, nor does it make

loans. Program Participants pay service fees to Nexus, including Nexus’ monthly program

fees, which may have included fees for Nexus’ former GPS monitoring program. (See Ex. 7,

Affidavit used by these Defendants regarding a Motion brought against the CFPB during its

“investigation” of Defendants.) In exchange for the fees paid by the Program Participants,

Nexus provides a wide range of services for its Program Participants, which include the

                                                                                    13 | P a g e
Case 5:21-cv-00016-EKD Document 18 Filed 03/01/21 Page 14 of 20 Pageid#: 97




following:

         1. At all hours of the day or night, Nexus picks up the Program Participants from

             the detention centers, many of which are remote 1. This is particularly important

             in cold weather states in which Program Participants are released in the same

             clothes they were arrested in and are prohibited from reentering the facility once

             they have been released. Program Participants are provided mobile phones to

             contact their families and to facilitate their reentry into society and are also

             provided essential toiletries. Frequently, Nexus provides clothing, food, shelter

             and ultimately the transport of undocumented people released from ICE custody

             to their families. This begins to provide some humanity back to the individuals

             after they have endured a process which utterly strips all humanity and dignity

             from them.

         2. Nationwide logistics call and support centers are available 24 hours a day to help

             Program Participants with various needs, including such basic concepts as paying

             a water bill. Many Program Participants have never lived in housing that requires

             payment of a water bill or other utilities.

         3. Investigative services regarding those individuals who may seek to harm its

             Program Participants. Many of Nexus’ Program Participants are abused and are

             afraid to come forward for fear of involving the police and Nexus helps them


1To be clear, bonded immigrants are immediately provided access to a cell phone by a Nexus
employee upon release to permit them to call their families. Nexus provides transportation
assistance from this time until the immigrant reaches their family, whether that includes travel
by car, bus, or even airplane, wherein Nexus facilitates travel under the immigrants release
papers. Throughout this process, the immigrant has access to a phone to contact his family.
                                                                                    14 | P a g e
Case 5:21-cv-00016-EKD Document 18 Filed 03/01/21 Page 15 of 20 Pageid#: 98




             interface and report transgressions so their concerns can be heard.

         4. Travel services for Program Participants, sometimes across the country, to ensure

             that they appear at their hearings and provide professional staff to escort them

             to meetings with deportation officers. These staff escorts often result in the

             Program Participants being allowed to avoid a deportation and remain free to

             work on their case.

         5. Computer and English language training assistance.

         6. Help with medical expenses.

         7. Counseling, life coaching and pre-paid telephone services.

         8. Assistance during hurricanes and other natural disasters.

Those facts in mind, Nexus is not a “covered person” under the CFPA § 5481(6) because

Nexus merely provides “nonfinancial goods or services” within the meaning of 12 U.S.C. § 55

l 7(a), by merely facilitating Program Participants through the immigration bond process. (See

Ex. 7.) The CFPB cannot point this Court to one objectively and reasonably viewed good or

service that Nexus offers that is anything but non-financial in nature and reality. Id.

Consequently, the CFPB does not have authority over these Defendants. To escape this reality,

these Plaintiffs may argue that Nexus is an affiliate or service provider to a covered person,

but that argument fails, too.

       Under 12 U.S.C. § 5481(6)(B), in order to be subject to the CFPB's authority, Nexus

would need to be an “affiliate” of any covered person. The term “affiliate” means any person

that controls, is controlled by, or is under common control with another person. 12 U.S.C. §

5481(6). Nexus has zero relation with the third-party bonding companies with whom it deals,

                                                                                   15 | P a g e
Case 5:21-cv-00016-EKD Document 18 Filed 03/01/21 Page 16 of 20 Pageid#: 99




other than on a contractual basis. And, Nexus certainly does not control, nor are they

controlled, or under common control with, any of these third-party bonding companies.

       Even if Nexus was affiliated with these bonding companies, they are not a “service

provider.” The term “service provider” means “any person that provides a material service to

a covered person in connection with the offering” of a financial product or service, “including a

person that - (i) participates in designing, operating, or maintaining the consumer financial

product or service; or (ii) processes transactions relating to the consumer financial product or

service.” 12 U.S.C. § 5481(26) (emphasis added). Simply put, in order to be a “service

provider” an entity must provide such services to a “covered person.”

       Again, the bonding companies with which Nexus deals are not covered persons. As

previously stated, and worth arguing for the up-teeth time, pursuant to 12 U.S.C. § 5517(f),

the CFPB has no authority to exercise any power “with respect to a person regulated by a

State insurance regulator.” The bonding companies with which Nexus transacts or transacted

business are regulated by state insurance regulators, at least with respect to immigration surety

bonds obtained by Program Participants and are therefore not subject to CFPB authority and

cannot be covered persons. Because these bonding companies are not covered persons, Nexus

cannot be “service provider[s].” Thus, the Complaint should be dismissed in its entirety

because the CFPB does not have the authority to prosecute the present Complaint and thus

this Court lacks subject matter jurisdiction.




                                                                                     16 | P a g e
Case 5:21-cv-00016-EKD Document 18 Filed 03/01/21 Page 17 of 20 Pageid#: 100




    III.     As Nexus is Exempt from CFPB regulation, Donovan, Moore, and Ajin
             cannot be related parties

          The CFPB asserts claims against Michael Donovan (“Donovan”), Richard Moore

(“Moore”), and Evan Ajin (“Ajin”) as related parties to Nexus. (ECF 1, ¶¶ 20-22.) Specifically,

the CFPB asserts that Donovan, Moore, and Ajin are officers or directors of Nexus, have

exercised managerial responsibility for Nexus and participated in their conduct, and are thus

related persons under § 5481(25)(C)(i),(ii.). Id. 12 U.S.C. § 5481(25) defines the term related

person to mean “(i) any director, officer, or employee with managerial responsibility for, or

controlling shareholder of, or agent for, such covered person; (ii) any shareholder, consultant,

joint venture partner, or other person, … who materially participates in the conduct of affairs

of such covered person.” 12 U.S.C. § 5481(25)(C)(i)-(ii). For the reasons states in § II supra,

Nexus is not a covered person, and therefore Donovan, Moore, and Ajin cannot be related

persons as defined by the CFPA. Id. As such, this Complaint should be dismissed in its entirety.

    IV.      Nexus is Excluded from Regulation under the Virginia Consumer
             Protection Act by Va. Code § 59.1-199
    Foremost, Plaintiffs CFPB and the Attorney General of Virginia are collaterally estopped

from claiming that these Defendants violated the Virginia Consumer Protection Act because

that issue has been litigated over and over, and each time Nexus has prevailed—resoundingly.

(See Exhs 1-3.) 2 Qorvis Commc'ns, LLC v. Wilson, 549 F.3d 303, 309 (4th Cir. 2008) (holding

binding arbitrations are enforceable by court order); Meridian Imaging Sols., Inc. v. OMNI Bus.

Sols. LLC, 250 F. Supp. 3d 13, 27 (E.D. Va. 2017) (noting that numerous cases stand for the




2
 These arguments will be made at the next stage of litigation if Defendants do not prevail on
this current Motion.
                                                                                    17 | P a g e
Case 5:21-cv-00016-EKD Document 18 Filed 03/01/21 Page 18 of 20 Pageid#: 101




proposition that the legal concepts of collateral estoppel and issue preclusion apply to binding

arbitration.)

        That established, Va. Code § 591-199 of the Virginia Consumer Protection Act states

that “[n]othing in this chapter shall apply to: … (D) … insurance companies regulated and

supervised by the State Corporation Commission.” Va. Code § 59.1-199(D). As has been

stated in § II supra, Nexus has been regulated and supervised by the Bureau of Insurance for

the State Corporation Commission for its Bureau-of-insurance deemed business actions as

an insurance company. As such, Nexus, and its officers and employees Donovan, Moore, and

Ajin, are excluded from regulation under the Virginia Consumer Protection Act. Id. This Court

therefore lacks subject matter jurisdiction over the claims of the Commonwealth of Virginia

and thus this Complaint should be dismissed in its entirety.

   V.      With the only Federal Claims Dismissed, this Court should Decline to
           Exercise Supplemental Jurisdiction over the Remaining State Law Claims

        This Court enjoys wide latitude in determining whether to retain jurisdiction over state

claims when all federal claims have been extinguished. Shanaghan v. Cahill, 58 F.3d 106, 110

(4th Cir. 1995). Declining to exercise supplemental jurisdiction where all federal claims have

been dismissed is consistent with the general principle that federal jurisdiction is limited. Boone

v. Duke Energy Carolinas, LLC, No. 3:09-CV-122-RJC-DSC, 2009 WL 3839342, at *2

(W.D.N.C. Nov. 12, 2009). As the Supreme Court has noted, where the federal claim has been

dismissed this Court has a powerful reason to choose not to exercise jurisdiction.” Cohill, 484

U.S. at 351, 108 S. Ct. at 619. As such, and in light of this Court’s lack of jurisdiction over the

federal claims (as well as the state law claims brought by the Virginia Attorney General), this



                                                                                       18 | P a g e
Case 5:21-cv-00016-EKD Document 18 Filed 03/01/21 Page 19 of 20 Pageid#: 102




Court should decline to exercise supplemental jurisdiction and dismiss this case in its entirety.

Id; see also 28 U.S.C.A. § 1367.

   VI.     Conclusion

   For the reasons argued throughout this brief, Defendants ask that this Court dismiss the

CFPB’s Complaint against Defendants in its entirety.

   Respectfully submitted this 1st day of March 2021,

                                                           /s/ Mario B. Williams
                                                           Mario B. Williams (VSB # 91955)
NDH LLC
44 Broad Street, NW, Suite 200
Atlanta, Georgia 30303
404-254-0442 / 404-935-9391 FAX
mwilliams@ndh-law.com




                                                                                     19 | P a g e
Case 5:21-cv-00016-EKD Document 18 Filed 03/01/21 Page 20 of 20 Pageid#: 103




                                CERTIFICATE OF SERVICE

I hereby certify that, on this 1st day of March 2021, I have served a true and correct copy of

the foregoing DEFENDANTS’ MOTION TO DISMISS COMPLAINT FOR

LACK OF SUBJECT-MATTER JURISDICTION with the Clerk of Court using the

CM/ECF system which will automatically send email notification of such filing to all attorneys

of record, including:

 Attorneys for the Consumer Financial Protection   Attorneys for the Commonwealth of Virginia, ex
 Bureau                                            rel. Mark R. Herring, Attorney General
 Hai Binh T. Nguyen
                                                   David B. Irvin
 Donald R. Gordon
                                                   Erin E. Witte
 Kara K. Miller
                                                   Stephen J. Sovinsky
 Email: haibinh.nguyen@cfpb.gov
                                                   Erin Boyd Ashwell
 Email: donald.gordon@cfpb.gov
                                                   Mark R. Herring
                                                   Samuel Towell
                                                   Email: dirvin@oag.state.va.us
                                                   Email: ewitte@oag.state.va.us
                                                   Email: ssovinsky@oag.state.va.us
                                                   Email: eashwell@woodsrogers.com
                                                   Email: mherring@oag.state.va.us
                                                   Email: stowell@oag.state.va.us

 Attorneys for the Commonwealth of Massachusetts Attorneys for the People of the State of New York

 Jonathan T. Burke                                 Joseph P. Mueller
 Email: Jonathan.burke@mass.gov                    Stewart Dearing
                                                   Laura Levine
                                                   Jane Azia
                                                   Email: Joseph.Mueller@ag.ny.gov
                                                   Email: Stewart.Dearing@ag.ny.gov
                                                   Email: Laura.Levine@ag.ny.gov
                                                   Email: Jane.Azia@ag.ny.gov



                                                              /s/ Mario B. Williams
                                                              Mario B. Williams (VSB #91955)


                                                                                         20 | P a g e
